Exhibit GG.2 Security-Based Swap Data Repository Guidebook This material may not be reproduced or redistributed in whole or in part without the express, prior written consent of ICE Trade Vault, LLC Copyright ICE Trade Vault, LLC 2017 All Rights Reserved. Table of Contents 1	KEY TERMS AND DEFINITIONS	2 1.1	ADMINISTRATOR:	2 1.2	AFFILIATE:	2 1.3	API:	2 1.4	APPLICABLE LAW:	2 1.5	APPLICABLE SEC REGULATIONS:	2 1.6	APPROPRIATE DOMESTIC REGULATOR:	2 1.7	APPROPRIATE FOREIGN REGULATOR:	2 1.8	BOARD OF DIRECTORS OR BOARD:	2 1.9	CHIEF COMPLIANCE OFFICER OR CCO:	2 1.10	CLEARING AGENCY OR CA:	2 1.11	CONFIDENTIAL INFORMATION:	3 1.12	CONTROL (INCLUDING THE TERMS "CONTROLLED BY" AND "UNDER COMMON CONTROL WITH"):	3 1.13	COUNTERPARTY:	3 1.14	COUNTERPARTY ID:	3 1.15	DIRECT ELECTRONIC ACCESS:	3 1.16	DIRECTOR:	3 1.17	EXCHANGE ACT:	3 1.18	EXECUTION AGENT:	3 1.19	FORM SDR:	3 1.20	GLEIF:	3 1.21	HISTORICAL SECURITY-BASED SWAP:	4 1.22	ICE:	4 1.23	ICE SBSDR SERVICE:	4 1.24	ICE TRADE VAULT:	4 1.25	LIFE CYCLE EVENT:	4 1.26	NON-MANDATORY REPORT:	4 1.27	NONPUBLIC PERSONAL INFORMATION:	4 1.28	NON-U.S. PERSON:	4 1.29	PARENT:	4 1.30	PERSONALLY IDENTIFIABLE INFORMATION:	4 1.31	PLATFORM:	5 1.32	POSITION:	5 1.33	PRE-ENACTMENT SECURITY-BASED SWAP:	5 1.34	PRODUCT ID:	5 1.35	PUBLIC DATA:	5 1.36	REGULATOR:	5 1.37	REPORTING SIDE:	5 1.38	SBSDR OR SECURITY-BASED SWAP DATA REPOSITORY:	5 1.39	SBSDR INFORMATION:	5 1.40	SBSEF:	5 1.41	SEC:	5 1.42	SECURITY-BASED SWAP:	6 1.43	SYSTEM:	6 1.44	THIRD PARTY REPORTER:	6 1.45	TRANSACTION ID:	6 1.46	TRANSITIONAL SECURITY-BASED SWAP:	6 1.47	UNIQUE IDENTIFICATION CODE OR UIC:	6 1.48	USER:	6 1.49	U.S. PERSON:	7 1.50	VERIFIED:	7 2	GENERAL PROVISIONS	8 2.1	OVERVIEW OF REGULATORY REQUIREMENTS	8 2.2	SYSTEM AVAILABILITY AND SUPPORT; HOURS OF OPERATION	8 2.3	SERVICE, COMMITMENT AND CONTINUITY	8 2.4	ICE SBSDR SERVICE PRICING	8 2.5	EMERGENCY AUTHORITY	9 2.5.1	Authority	9 2.5.2	Circumstances Requiring Invocation of Emergency Authority	9 2.5.3	Emergency Authority Procedures	9 2.6	CONFLICTS OF INTEREST	10 2.6.1	Definitions	10 2.6.2	Prohibition	10 2.6.3	Disclosure	10 2.6.4	Procedure and Determination	10 3	ACCESS, CONNECTIVITY AND USE OF DATA	11 3.1	FAIR AND OPEN ACCESS POLICY	11 3.1.1	User Access	11 3.1.2	Denial of User Enrollment	11 3.1.3	Regulator Access	11 3.2	DISCIPLINARY RULES	12 3.2.1	Jurisdiction	12 3.2.2	CCO Powers and Duties	12 3.2.3	Board of Directors' Disciplinary Authority	12 3.3	REVOCATION OF ACCESS	13 3.4	REVIEW AND DISPUTE OF REVOCATION OF ACCESS	13 3.5	NOTIFICATION OF THE SEC	14 3.6	IMPLEMENTATION OF A REVOCATION OF ACCESS	14 3.7	CONNECTIVITY	14 3.8	USE OF DATA	15 4	ACCEPTANCE OF DATA AND REPORTING PROCEDURES	16 4.1	ASSET CLASSES	16 4.2	TRADE DATA AND DATA PROCESSING	16 4.2.1	General	16 4.2.2	Reporting Side	16 4.2.3	Non-Reporting Side	16 4.2.4	Other Reporting Entities	17 4.2.5	Required Submissions	17 4.3	SECURITY-BASED SWAP STATUS	21 4.4	LIFE CYCLE EVENT STATUS	22 4.5	NO INVALIDATION OR MODIFICATION OF VALID SECURITY-BASED SWAP DATA	22 4.6	CORRECTION OF ERRORS IN SBSDR INFORMATION	23 4.6.1	Dispute Process for Reported Data	23 4.7	DUTY TO DEVELOP AND MAINTAIN FLAGS	23 4.7.1	Duty of Users to Apply the Flags	25 4.7.2	Duty of ICE Trade Vault to Monitor the Flags	25 4.8	POSITIONS: CALCULATIONS AND REPORTING	25 4.9	TIME-STAMP REQUIREMENTS	27 4.10	MISSING UIC INFORMATION	27 4.10.1	Missing UIC Information of Non-Reporting Sides that Are Not Users	28 5	PUBLIC DISSEMINATION	29 5.1	NO ADVANCE DISCLOSURE	29 5.2	ERRORS AND OMISSIONS	29 5.3	COMPLIANCE WITH PUBLIC DISSEMINATION REQUIREMENTS	29 6	UNIQUE IDENTIFICATION CODES (UICS)	31 6.1	TRANSACTION ID METHODOLOGY	31 6.2	COUNTERPARTY IDS, EXECUTION AGENT IDS AND BROKER IDS	32 6.3	ULTIMATE PARENT/AFFILIATE INFORMATION	32 6.4	BRANCH ID, TRADER ID AND TRADING DESK ID	33 6.5	UNIQUE PRODUCT ID	33 6.5.1	Creating New Product IDs	34 7	DATA RETENTION; BUSINESS CONTINUITY	35 7.1	DATA RETENTION, ACCESS AND RECORDKEEPING	35 7.2	BUSINESS CONTINUITY AND DISASTER RECOVERY	35 8	DATA CONFIDENTIALITY; SENSITIVE INFORMATION AND SECURITY	36 The protocol and standards for access to, and use of, the ICE SBSDR Service consist of, collectively, this Guidebook and all other documents incorporated by reference herein. Any Applicable Law affecting the (i) duties or obligations of ICE Trade Vault or (ii) the performance of any User shall take precedence over this Guidebook. In the event of a conflict between Applicable Law and this Guidebook, Applicable Law shall prevail.
